DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (US 20030107187) in view of Stehlig et al. (WO 2018019722).
	Regarding claim 1, Yajima et al. discloses a gasket 10 configured to seal between two members, the gasket comprising: a frame-shaped attachment plate 20b; a side wall part (20c of Annotated Fig. 3, below) extending along the peripheral direction of the attachment plate; a flange part (20d of Annotated Fig. 3) arranged along the peripheral direction of the side wall part to define insertion space 16 between the flange part and the attachment plate; and a gasket body 10 formed of a rubber-like elastic material by extrusion to have a fixed sectional shape along its entire length, and is engaged along an entire length of the attachment plate without bonded, the gasket body including a first seal part (10a of Annotated Fig. 3) that contacts the attachment plate, a second seal part 12 arranged opposite to the first seal part to contact a supported body, and an insertion protrusion (10b of Annotated Fig. 3) inserted into the insertion space.  However, Yajima et al. fails to explicitly disclose wherein that the two members being sealed are a support and supported body separate from the attachment plate.  Stehlig et al., a gasket 5 Fig. 9, shows this to be well known in the art.  Stehlig et al. shows a gasket 3 configured to seal between a support body 20 and a supported body 20 having an attachment plate 25 separate from the support and supported body.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gasket of Yajima et al. with a separable attachment plated between two components as taught by Stehlig et al. in order to provide two separately produced elements for separability of parts. 
 	Moreover, it has been held that making members separable from one another is considered to an obvious modification.  In re Dulberg  289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)
 	Regarding claim 5, the combination discloses wherein the second seal part 12 includes a seal lip.
 	Regarding claim 6, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the seal lip has a triangular shape as viewed in a section.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the configuration to array of shapes and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)


    PNG
    media_image1.png
    870
    817
    media_image1.png
    Greyscale

 	Claims 2-4 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. in view of Stehlig et al. and further in view of Ito et al. (US 20170298864).
 	Regarding claims 2 and 3, Yajima et al. and Stehlig et al. disclose the invention as claimed above but fails to explicitly disclose wherein the first seal part includes a seal bead. Ito et al., a gasket 4 for sealing against leakage Fig. 4, discloses a gasket having a first seal part that includes a seal bead 4a, 4b.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the first seal part of Yajima et al. with a bead as taught by Ito et al. in order to provide an improved sealing effect under higher pressures.  (Para. 0069 of Ito et al.) 	Regarding claims 4 and 8, the combination discloses wherein the seal bead (4a of Ito et al.) has an arc shape as viewed in a section. 	Regarding claims 9-11, the combination discloses wherein the second seal part 12 includes a seal lip.
 	Regarding claims 12-14, the combination discloses the invention as claimed above as well as an array of shapes (Para. 0033) but fails to explicitly disclose wherein the seal lip has a triangular shape as viewed in a section.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the configuration to array of shapes and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
	

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. in view of Stehlig et al. and further in view of Okada et al. (JP 2011103259).
 	Regarding claim 7, Yajima et al. and Stehlig et al. disclose the invention as claimed above but fails to explicitly disclose wherein the flange part includes a first stopper protrusion, and the insertion protrusion includes a second stopper protrusion.  Okada et al., a gasket for sealing Fig. 13, discloses a flange part 65 that includes a first stopper protrusion 51B, and an insertion protrusion 60A that includes a second stopper protrusion 66A.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the Yajima et al. flange with a first stopper and second stopper protrusion as taught by Okada et al. in order to lock and set the gasket in place.  (Abstract of Okada et al.)

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. in view of Stehlig et al. and Ito et al. and further in view of Okada et al. (JP 2011103259). 
 	Regarding claims 15-19, Yajima et al. and Ito et al. disclose the invention as claimed above but fail to explicitly disclose wherein the flange part includes a first stopper protrusion, and the insertion protrusion includes a second stopper protrusion.  Okada et al., a gasket for sealing Fig. 13, discloses a flange part 65 that includes a first stopper protrusion 51B, and an insertion protrusion 60A that includes a second stopper protrusion 66A.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the Yajima et al. flange with a first stopper and second stopper protrusion as taught by Okada et al. in order to lock and set the gasket in place.  (Abstract of Okada et al.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675